686 S.E.2d 155 (2009)
Mary STRONG
v.
GATEWAY HOMES, LLC and D & D Homes, LLC.
No. 399P08.
Supreme Court of North Carolina.
October 8, 2009.
John W. Bowers, Charlotte, for Gateway Homes, et al.
Mark Nebrig, Charlotte, for Strong.

ORDER
Upon consideration of the petition filed by Defendants on the 4th of September 2008 in this matter for a writ of certiorari to review the orders of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."